HAYES, Judge,
dissenting.
I respectfully dissent. I find no error in the trial court’s conclusion that there is no distinction made by the average retailer or customer between “cash” and bank credit cards. Furthermore, if county officials may accept credit card payments in lieu of cash as required by statute, as I am aware that they do, then there is precedent in this Commonwealth for treating cash and credit cards as synonymous. Payment for liquor by bank credit card is not the extension of credit by the retailer to the customer prohibited by KRS 244.300.